NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 31 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ROY M. BARTLETT,                                No. 18-15353

                Plaintiff-Appellee,             D.C. No. 4:17-cv-06991-HSG

 v.
                                                MEMORANDUM*
MARCI PATERA,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Northern District of California
                 Haywood S. Gilliam, Jr., District Judge, Presiding

                           Submitted October 22, 2018**

Before:      SILVERMAN, GRABER, and GOULD, Circuit Judges.

      Defendant-appellant Marci Patera appeals pro se from the district court’s

order sua sponte remanding plaintiff’s action to California state court. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a decision to remand a

removed case. Patel v. Del Taco, Inc., 446 F.3d 996, 998 (9th Cir. 2006). We



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
affirm.

      The district court properly remanded the action to state court because Patera

failed to establish that the state court could not enforce her rights. Contrary to

Patera’s contentions, Patera has not identified a California statute or constitutional

provision that purports to command the state court to ignore her federal civil rights.

See id. at 998-99 (two-part test for removal under 28 U.S.C. § 1443(1)).

      All pending motions are denied.

      AFFIRMED.




                                           2                                    18-15353